Citation Nr: 0626677	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating for individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to July 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2001 and 
February 2003 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An August 2004 VA examination, held to determine the severity 
of the veteran's PTSD, reported the assignment of a global 
assessment of functioning (GAF) score of 58, which 
corresponds to a finding of moderate symptoms or difficulties 
in social, occupational, or school functioning.  Yet the 
examiner also made the finding that the veteran had severe 
social impairment, moderate to severe occupational 
impairment, and was unemployable due to his PTSD symptoms.  
The latter findings are not consistent with the GAF score 
assigned; thereby rendering the opinion inadequate for 
purposes of evaluating the severity of the veteran's PTSD.  
Further development is necessary.  See 38 C.F.R. § 4.2 
(2005).  

Because the TDIU evaluation is inextricably intertwined with 
the PTSD evaluation, the issue of TDIU is held in abeyance 
pending completion of the development discussed below.  See 
Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

The case is REMANDED for the following action:

1. Obtain any treatment records for PTSD, 
to include from the Tampa VA Medical 
Center and the Lakeland VA Outpatient 
Clinic, dating from October 2005 to the 
present.  All responses or evidence 
received must be associated with the 
claims file.

2.  Forward the veteran's claims folder to 
the examiner who conducted the August 2004 
VA examination (or a suitable substitute 
if this individual is unavailable) for an 
addendum.  The examiner is requested again 
to review the entire claims folder.  The 
examiner is asked to clarify the severity 
of the veteran's PTSD and whether his PTSD 
symptoms render him unemployable.  If it 
is impossible to report on these findings, 
another examination should be conducted.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


